Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed 4/8/2020. Claims 1-20 are allowed and claims 1 and 16 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of generating first partial cryptographic data based on a ROM patch and a set of secret bits, wherein the ROM patch includes a set of address bits, a set of reference bits, and a set of data bits that are indicative of a ROM patch address, reference partial cryptographic data, and a set of patch instructions, respectively; authenticating the ROM patch based on a match between the first partial cryptographic data and the reference partial cryptographic data; generating, upon the authentication of the ROM patch, a first address that is associated with a first set of ROM instructions of a plurality of ROM instructions of the ROM code; and executing the set of patch instructions of the ROM patch that is successfully authenticated instead of the first set of ROM instructions when the first address matches the ROM patch address, thereby securely patching the ROM code, as required by the independent claims.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193